internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc ita plr-112864-99 date date re legend taxpayer parent qi qi parent division division affiliate property category category 2a category 2b program program cla sec_1 cla sec_2 date a b c d e dear this letter responds to your request for a private_letter_ruling dated date submitted on behalf of taxpayer requesting rulings on issues concerning its establishment of a like-kind_exchange program arising under sec_1031 of the internal_revenue_code facts taxpayer is an subsidiary of taxpayer and its subsidiaries provide a to and also purchase b from taxpayer also to the majority of which are affiliated with in addition taxpayer to and taxpayer is a calendar_year taxpayer and is a member of the parent affiliated_group that files a consolidated_income_tax_return for financial and tax reporting purposes taxpayer has adopted the accrual_method of accounting most of the new properties financed by taxpayer and its subsidiaries are taxpayer also provides division is a division of taxpayer division acts as taxpayer in and for properties division also services division has agreements with a to provide for properties under all of division 1’s the properties and related are from to although the properties are division is a division of taxpayer it performs the same function as division an affiliate of parent the properties are from to taxpayer but the properties are division the division are by division taxpayer’s operations in the course of its business taxpayer regularly purchases properties that are from its of are typically unrelated to parent taxpayer or their affiliates terms typically range from c to d taxpayer has the properties and depreciates them under sec_168 of the code taxpayer regularly disposes of these properties when the taxpayer’s acquisition of properties while individual transactions may vary the process by which taxpayer purchases a property from begins when the rather than a property from the the submits the to taxpayer either by entering the appropriate information in a if the taxpayer thereafter if the and agree to enter into a taxpayer is executed by both the and the the executes the as the by signing the the also the property to taxpayer the then submits a of related documents to taxpayer this contains the documentation relating to and the property upon receipt and approval of the taxpayer the for the property payment is normally made by occasionally a will not submit a to taxpayer for with such a typically occurs when the believes that the the established by taxpayer the and will execute the the will take the property and the will then submit the to taxpayer upon receiving the taxpayer will perform its normal process on the prior to accepting the property from the division acquires properties from a number of with whom it has contractual relationships these are or other that deal directly with the originating the the contractual agreement between division and each provides that the will properties from eligible and sell them to division if they meet division 1’s eligibility criteria the assigns its rights in the properties and its rights under its contract with the to division each property is division division services these and the has no continuing involvement with them these properties are treated like any other division and are from the to taxpayer taxpayer’s disposition of properties taxpayer disposes of properties either after they are if the is or after they are returned at generally at unless the is taxpayer disposes of these properties in one of two ways the property is either sold directly to a usually the who the with the or the property is sold at typically the buyer is such sales are very unusual all of taxpayer's provide the with a at when a the acquires the property from taxpayer at that is the the purchases the property from the if the chooses not to the has the the property for the in the situation in either case taxpayer sells the property the may pay for the property by if the uses the this purchase into the the with taxpayer the then sends the necessary paperwork e and other forms to taxpayer if the pays by the the in the of paperwork upon receipt of payment and approval of the paperwork taxpayer releases the property to the who then transfers it to if the purchases the property the can add the to taxpayer this is known as a program the are wholly separate to purchase the property the transmits the the property to taxpayer and in a separate transaction taxpayer the property by and transferring the to the typically by in the typically negotiates with the to determine pay the pays this amount to the who is required to the pays by if the property is or if neither the nor the chooses to the property the property is at the the property is and the property is sold the then remits the to taxpayer in some cases a purchasing who is part may from taxpayer simply by taxpayer a for the amount of the purchase for property purchases under this plan program the funds from the and funds to taxpayer taxpayer’s like-kind_exchange program taxpayer has established a program of like-kind_exchanges of property these exchanges are intended to qualify as deferred like-kind_exchanges under sec_1031 of the code and the regulations thereunder to facilitate these exchanges taxpayer has entered into a written master exchange_agreement agreement with qi to which taxpayer has assigned its rights with respect to a the disposition of property relinquished_property and b the acquisition of property replacement_property qi is intended to be a qualified_intermediary within the meaning of sec_1_1031_k_-1 of the income_tax regulations by assigning these rights to qi and giving notice to all parties to the agreements establishing such rights taxpayer intends that qi be treated as a having acquired the relinquished_property from taxpayer and transferred it to the ultimate_purchaser and b having acquired the replacement_property from its seller and transferred it to taxpayer acquisitions of properties from and dispositions of properties to are excluded from taxpayer’s like-kind_exchange program taxpayer has appointed qi to receive the proceeds from the disposition of relinquished properties and disburse such proceeds along with other funds supplied by taxpayer as may be necessary to acquire replacement properties qi functions as an intermediary to facilitate exchanges of all acquisitions and dispositions of property by taxpayer taxpayer’s written_agreement with qi limits taxpayer’s rights to receive pledge borrow or otherwise obtain the benefits of money or other_property held by qi as required by sec_1_1031_k_-1 and g of the regulations the qualified_intermediary qi is a qi parent qi parent is a financial_institution in the two preceding years qi parent and its affiliates have provided the following routine financial services to taxpayer and its affiliates funds processing lines of credit lockbox services counterparties in foreign exchange swaps and purchases of taxpayer-issued debt obligations qi is an independent third-party financial_institution that has not previously performed services other than routine financial services for taxpayer in the two preceding years thus qi is not a disqualified_person under sec_1_1031_k_-1 of the regulations assignment and notice taxpayer has structured its program to meet the requirements of the qualified_intermediary safe_harbor under sec_1_1031_k_-1 of the regulations pursuant to this regulation qi must acquire relinquished_property from taxpayer and transfer it to a purchaser and acquire replacement_property from a seller and transfer it to taxpayer sec_1_1031_k_-1 one way that an intermediary is treated as acquiring and transferring property is if the intermediary enters into an agreement with the purchaser of relinquished_property or the seller of replacement_property and the property is transferred pursuant to that agreement sec_1_1031_k_-1 and c the regulations further provide that the intermediary is treated as entering into an agreement if the rights of a party to the agreement are assigned to the intermediary and all parties to that agreement are notified in writing of the assignment on or before the date of the relevant transfer of property sec_1_1031_k_-1 taxpayer and qi have chosen to utilize this assignment and notice method of having qi acquire and transfer both the relinquished_property and the replacement_property purchasers of relinquished_property and sellers of replacement_property will be notified in several ways that taxpayer’s rights to sell the relinquished_property and acquire the replacement_property have been assigned to qi in the agreement taxpayer has assigned to qi taxpayer’s rights but not its obligations with respect to the sale of relinquished_property this assignment applies to rights with respect to the sale of property taxpayer held on the date the agreement was signed as well as to property acquired by taxpayer in the future similarly taxpayer has assigned to qi taxpayer’s rights but not its obligations with respect to the purchase of replacement_property in the agreement this assignment applies to the rights with respect to the purchase of property acquired after the date the agreement was assigned in addition taxpayer will notify qi of individual transactions by sending qi a report containing a listing of the daily acquisitions and dispositions of property these reports provide qi with a list of each transaction with respect to which qi has been assigned taxpayer’s rights taxpayer provides with written notification of the assignment in two different ways first taxpayer sent a blanket notice to every prior to the start of the like-kind_exchange program second taxpayer provides a purchasing or selling with a written notice in connection with each disposition of relinquished_property and each acquisition of replacement_property on or before the date of the transaction the transactions at issue here began with an exchange of the first relinquished_property disposed of on or after date with the first replacement_property acquired after such date but no more than days after such date and the cost of which was equal to or greater than the proceeds from the sale of the relinquished_property matching of relinquished and replacement properties every proceeds from the sale of relinquished_property will flow through the and will be used to acquire replacement_property relinquished properties and replacement properties are divided into three categories category category 2a and category 2b category properties are described in general asset cla sec_1 and category 2a and 2b properties are described in general asset cla sec_2 see sec_1_1031_a_-2 information about the relinquished_property and replacement_property will be analyzed in taxpayer’s like-kind_exchange matching system and relinquished_property will be matched with the replacement_property for which it was exchanged according to certain parameters relinquished_property will only be matched with replacement_property acquired within days after the date the relinquished_property was transferred to its purchaser furthermore to the extent possible relinquished_property will always be matched with replacement_property whose cost equals or exceeds the proceeds from the sale of the relinquished_property in those cases where it is not possible to acquire replacement_property equal to or in excess of the cost of the relinquished_property the matching system is designed to group property so that the excess of proceeds of relinquished_property over the cost of replacement_property is minimized in such cases taxpayer will recognize gain to the extent of the lesser_of gain realized or the amount of such excess sec_1_1031_j_-1 also in the event that it is not possible to match all relinquished properties with replacement properties in the same asset class taxpayer may match properties between categorie sec_1 and 2b finally taxpayer’s matching system is designed to accommodate these requirements as well taxpayer purchases of relinquished_property taxpayer in the course of its business taxpayer provides to of property and to of such some of relinquished_property by use of program or program provided by taxpayer in such a case taxpayer a purchaser of relinquished_property the the relinquished_property a contemporaneously with the sale of the relinquished_property in a separate and distinct arm’s-length transaction at market rate terms the purchaser is not required to but is free a purchaser’s is not part of the for the transfer of the relinquished_property like-kind_exchange cash flows taxpayer’s pre-like-kind-exchange business practice was to use to for almost all purchases of properties and from and for most sales of properties most of taxpayer’s to and from and were made also all collections and disbursements for transactions flowed through the in addition most transactions with and others was such party this eliminates it is also preferred by the and others who must taxpayer represents that its business is a highly competitive business and in order to avoid causing disruption or confusion with the and others taxpayer has adopted a for the like-kind_exchange program that will enable it to collections payment for each relinquished_property is made by to qi by in the case of the payment the system the and the relinquished_property proceeds are in the case of the the to taxpayer processed and either thus result in proceeds from the sale of relinquished_property being used by qi as provided in the agreement solely to purchase replacement_property on taxpayer’s behalf at no time will the proceeds from the sale of relinquished_property be placed in an account over which taxpayer will have the power to obtain the funds directly or indirectly without the qi’s assent a report is generated by that lists when these transfers have been authorized by qi and taxpayer thus in the event of a taxpayer is to to the some through program or program in such a case the relinquished_property proceeds is disbursements replacement_property will be purchased by qi with the proceeds from the sale of relinquished_property each replacement_property will be acquired no sooner than one day after and no later than days after the transfer of the related relinquished_property will receive payment for the replacement_property the by taxpayer’s system based on these payments for replacement_property will be funded with relinquished_property proceeds if the proceeds from the sale of relinquished_property held by qi are insufficient to cover the pu rchase price of the replacement_property taxpayer will transfer additional funds to fund the shortfall the same report discussed above with respect to collections is also used to the report specifies how much is needed for purchases of replacement_property the amount of additional funds if any needed from taxpayer for purchases of replacement_property investment of unspent proceeds if there are any unspent proceeds from dispositions of relinquished_property remaining in these funds are invested by qi in accordance with taxpayer’s instructions and any income earned is reported by taxpayer for tax purposes sec_1_1031_k_-1 these earnings on the unspent proceeds are used by the qi to acquire replacement_property in the future and taxpayer’s rights with respect to this income is limited in accordance with sec_1_1031_k_-1 of the regulations when a wishes to a property taxpayer generally that the from the at the time of this is by the in to simplify the taxpayer typically receives the by the for the property the of the is simply an administrative convenience taxpayer the to the purchase_price of the property and the amount on its books to the and is purchase_price -- taxpayer has expended the full cost of the property in money paid to the because the is part of the acquisition of replacement_property it does not involve or affect and therefore does not have an adverse impact on the overall like-kind_exchange program or any one or more distinct exchanges under the program the manner in which the depends upon whether the property is or whether the if the property is taxpayer for the if the acquires the property however the to the the pays qi the purchase_price and the has thus qi also receives the full purchase_price for the property since the qi receives the full purchase_price this situation leaves the parties in the exact same position as if the non-like-kind exchange transaction processing funds that are not proceeds of relinquished_property or acquisitions of replacement_property for example payments from include payments for dispositions of however non-like-kind exchange taxpayer and non-like-kind exchange qi’s involvement with non-like-kind exchange these legal agreements governing cash flows the agreement addresses cash flows in taxpayer’s like-kind_exchange program and provides that taxpayer has no right to receive pledge borrow or otherwise obtain the benefit of money or other_property held by qi before the end of the relevant period described in sec_1_1031_k_-1 of the regulations taxpayer identifies replacement_property by receiving the replacement_property before the end of the identification period as provided in sec_1_1031_k_-1 of the regulations thus if no replacement_property were to be received with respect to a particular relinquished_property within the identification period the agreement would permit taxpayer to receive the related relinquished_property proceeds after the end of the identification period in such a case taxpayer would recognize all realized gain on the disposition of the associated relinquished_property the bank account agreement provides that i the qi ii qi approval is required for each transfer of funds iii qi funds the full purchase_price of disbursements for replacement_property to the extent of the funds held by qi and taxpayer funds any shortfall in disbursements for replacement_property iv taxpayer has no right to receive pledge borrow or otherwise obtain the benefits of proceeds of sales of relinquished_property before the end of the relevant period described in sec_1_1031_k_-1 of the regulations each has entered into that authorizes taxpayer to each with a has been amended to provide that i settlements due from the to qi may be paid ii settlements due to the from qi may be paid iii the directs that the obligation to qi iv the directs that any amounts each has been amended in a manner similar to that of with a except that provisions related to have been omitted since rulings requested under these facts taxpayer requests that the service issue the following rulings property in category is of like_kind with property in category 2b within the meaning of sec_1031 taxpayer’s transfer of each relinquished_property or group of relinquished properties and the corresponding receipt of each related replacement_property or group of replacement properties in accordance with the agreement and as represented in this request for rulings will be treated as a separate and distinct like- kind exchange that qualifies for nonrecognition_of_gain_or_loss for federal_income_tax purposes under sec_1031 each exchange pursuant to the agreement of one or more relinquished properties for one or more replacement properties will qualify for nonrecognition_of_gain_or_loss provided no money or other non-like-kind property is received by taxpayer if taxpayer does receive money or other non-like-kind property in an exchange the gain with respect to the relinquished_property involved in the exchange will be recognized in an amount not in excess of the sum of such money and the fair_market_value of such other_property qi acting in accordance with the agreement will be treated as a qualified_intermediary as defined in sec_1_1031_k_-1 of the regulations and will be treated as acquiring and transferring each relinquished_property and each replacement_property for purposes of sec_1031 pursuant to sec_1_1031_k_-1 and g of the regulations taxpayer will not be in actual or constructive receipt of any of the proceeds from the sale of relinquished_property or any money or other_property held by qi unless and until such amounts or items are actually received by taxpayer ie if replacement_property is not acquired during the identification period and the related sale proceeds are transferred to taxpayer neither nor from the sale of relinquished_property including results in actual or constructive receipt of any portion of the proceeds by taxpayer where qi receives the full amount of proceeds from the sale of relinquished_property with respect to relinquished_property the purchaser of the relinquished_property is not part of the transfer of the relinquished_property by taxpayer and therefore taxpayer does not actually or constructively receive money or other_property on account of before taxpayer actually receives like-kind replacement_property law and analysis sec_1031 provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held for productive use in a trade_or_business or for investment sec_1031 adds that this subsection does not apply to any exchange of stock_in_trade or other_property held primarily for sale there are three general requirements for nonrecognition treatment under sec_1031 both the property surrendered and the property received must be held either for productive use in a trade_or_business or for investment the property surrendered and the property received must be of like-kind and there must be an exchange as distinguished from a sale and a purchase held for requirement the relevant qualified_use of the property owned by taxpayer and subsequently being exchanged in the transaction is thus the relinquished_property that taxpayer and the replacement_property that taxpayer will be upon acquisition is considered property held for productive use in a trade_or_business in taxpayer’s hands like-kind requirement the requirement that the exchanged properties be of like_kind has reference to the nature or character of the property and not to its grade or quality sec_1_1031_a_-1 to qualify for like-kind_exchange treatment one kind or class of property may not be exchanged for property of a different kind or class depreciable tangible personal properties are of a like_class if they are either within the same general asset class as defined in sec_1_1031_a_-2 of the regulations or within the same product_class as defined in sec_1_1031_a_-2 of the regulations if a property is classified within any general asset class it may not be classified within a product_class sec_1 a - b sec_1_1031_a_-2 of the regulations describes the various general asset classes the relinquished properties and replacement properties are divided into three categories category category 2a and category 2b category properties are described in cla sec_1 and category 2a and 2b properties are described in cla sec_2 see also revproc_87_56 1987_2_cb_674 to the extent that each exchange consists of one or more relinquished properties and one or more replacement properties in the same class these exchanges fit within the general asset class safe_harbor described above in the event that it is not possible to match all relinquished properties with replacement properties in the same asset class taxpayer may match properties between categorie sec_1 and 2b the general asset class safe_harbor does not apply to these exchanges the general asset class and product_class safe harbors in the regulations simplify the determination of whether depreciable tangible_personal_property is of a like_kind but they are not the exclusive method for making this determination for depreciable tangible_personal_property to be considered of like_kind for purposes of sec_1031 the property can be either like_kind or like_class sec_1_1031_a_-2 of the regulations provides that an exchange of properties of a like_kind may qualify under sec_1031 regardless of whether the properties are also of like_class in determining whether exchanged properties are of a like_kind no inference is to be drawn from the fact that the properties are not of a like_class thus two properties can be in different general asset classes and thus not be of a like_class and yet be of like_kind the like-kind standard has been interpreted more narrowly in the case of exchanges of personal_property as compared to exchanges of real_property see 680_f2d_85 9th cir tax_court did not err in refusing to apply the lenient treatment of real_estate exchanges to an exchange of personal_property involving u s double eagle dollar_figure gold coins and swiss francs even within the more restrictive parameters of the like-kind standard as applied to personal_property the differences between property in category and property in category 2b do not rise to the level of a difference in nature or character but are merely a difference in grade or quality when an exchange transaction is deferred rather than simultaneous even if the taxpayer trades property for like-kind_property the exchanged properties will not be of like_kind if the replacement_property is not timely identified and timely received sec_1031 states that any property received by the taxpayer shall be treated as property that is not like-kind_property if a such property is not identified as property to be received in the exchange on or before the day that i sec_45 days after the date on which the taxpayer transfers the property relinquished in the exchange or b such property is received after the earlier of i the day that i sec_180 days after the date on which the taxpayer transfers the property relinquished in the exchange or ii the due_date determined with regard to extension for transferor’s return of the tax imposed by this chapter for the taxable_year in which the transfer of the relinquished_property occurs sec_1_1031_k_-1 provides that any replacement_property that is received by the taxpayer before the end of the identification period will in all events be treated as identified before the end of the identification period in the instant case taxpayer has represented that it will receive all replacement_property within days of the sale of the relinquished_property thereby satisfying both the identification and receipt requirements of sec_1031 accordingly category property is of like_kind with category 2b property exchange requirement for purposes of sec_1031 and sec_1_1031_k_-1 a deferred_exchange is defined as an exchange in which pursuant to an agreement the taxpayer transfers property held for productive use in a trade_or_business or for investment the relinquished_property and subsequently receives property to be held either for productive use in a trade_or_business or for investment the replacement_property in order to constitute a deferred_exchange the transaction must be an exchange ie a transfer of property for property as distinguished from a transfer of property for money sec_1_1031_k_-1 in the case of a transfer of relinquished_property in a deferred_exchange gain_or_loss may be recognized if the taxpayer actually or constructively receives money or other_property before the taxpayer actually receives like-kind replacement_property if the taxpayer actually or constructively receives money or other_property in the full amount of the consideration for the relinquished_property before the taxpayer actually receives like-kind replacement_property the transaction will constitute a sale and repurchase and not a deferred_exchange even though the taxpayer may ultimately receive like-kind replacement_property sec_1_1031_k_-1 according to sec_1_1031_k_-1 actual or constructive receipt of money or other_property by an agent of the taxpayer determined without regard to paragraph k of this section is actual or constructive receipt by the taxpayer qi as qualified_intermediary sec_1_1031_k_-1 of the regulations sets forth four safe harbors the use of any of which will result in a determination that the taxpayer is not in actual or constructive receipt of money or other_property for sec_1031 purposes sec_1_1031_k_-1 of the regulations provides that in the case of a taxpayer's transfer of relinquished_property involving a qualified_intermediary the qualified_intermediary is not considered the taxpayer's agent for sec_1031 purposes in such a case the taxpayer's transfer of relinquished_property and subsequent receipt of like-kind replacement_property is treated as an exchange and the determination of whether the taxpayer is in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property is made as if the qualified_intermediary is not the agent of the taxpayer sec_1_1031_k_-1 of the regulations provides that sec_1 k - g i applies only if the agreement between the taxpayer and the qualified_intermediary expressly limits the taxpayer’s right to receive pledge borrow or otherwise obtain the benefits of money or other_property held by the qualified_intermediary as provided in sec_1_1031_k_-1 taxpayer’s written_agreement with qi limits taxpayer’s rights to receive pledge borrow or otherwise obtain the benefits of money or other_property held by qi as required by sec_1_1031_k_-1 and g of the regulations a qualified_intermediary as defined in sec_1_1031_k_-1 of the regulations must be a person who is not the taxpayer or a disqualified_person according to sec_1_1031_k_-1 of the regulations the term disqualified_person includes a person who is the taxpayer's agent at the time of the transaction for this purpose a person who has acted as the taxpayer's employee attorney accountant investment banker or broker or real_estate agent or broker within the two-year period ending on the date of the transfer of the first of the relinquished properties is treated as the taxpayer's agent however performance of certain services does not cause an entity to be a disqualified_person these services include a services for the taxpayer with respect to exchanges of property intended to qualify for nonrecognition_of_gain_or_loss under sec_1031 and b routine financial title insurance escrow or trust services for the taxpayer by a financial_institution title insurance_company or escrow company qi parent is an independent third-party financial_institution that has not previously performed services other than the routine financial services previously described for taxpayer in the instant case as such qi will not be a disqualified_person under sec_1_1031_k_-1 of the regulations in order to qualify as a qualified_intermediary the intermediary must enter into a written_agreement with the taxpayer the exchange_agreement and as required by the exchange_agreement acquires the relinquished_property from the taxpayer transfers the relinquished_property acquires the replacement_property and transfers the replacement_property to the taxpayer sec_1_1031_k_-1 regardless of whether an intermediary acquires and transfers property under general tax principles an intermediary treated as acquiring and transferring the relinquished_property if the intermediary either on its own behalf or as the agent of any party to the transaction enters into an agreement with a person other than the taxpayer for the transfer of the relinquished_property to that person and pursuant to that agreement the relinquished_property is transferred to that person sec_1_1031_k_-1 an intermediary is treated as acquiring and transferring replacement_property if the intermediary either on its own behalf or as the agent of any party to the transaction enters into an agreement with the owner of the replacement_property for the transfer of that property and pursuant to that agreement the replacement_property is transferred to the taxpayer sec_1_1031_k_-1 for these purposes an intermediary is treated as entering into an agreement if the rights of a party to the agreement are assigned to the intermediary and all parties to that agreement are notified in writing of the assignment on or before the date of the relevant transfer of property sec_1_1031_k_-1 in the instant case taxpayer has assigned to qi its rights to sell relinquished_property in all instances the purchaser receives notice of the assignment prior to the time that the relinquished_property is transferred to the purchaser each form of notice informs the purchaser in writing that taxpayer has assigned to qi its rights to sell the property the property will be transferred directly from taxpayer to the purchaser of the property pursuant to the agreement between taxpayer and purchaser thus qi will be treated as acquiring and transferring the relinquished_property pursuant to sec_1_1031_k_-1 and v in addition taxpayer assigned its right to purchase replacement_property to qi in all instances the seller receives notice prior to the time that the replacement_property is transferred to taxpayer each form of notice informs the seller in writing that taxpayer has assigned to qi its rights to purchase the property the property is transferred directly to taxpayer pursuant to the agreement between seller and taxpayer thus qi will be treated as acquiring and transferring the replacement_property pursuant to sec_1_1031_k_-1 and v accordingly qi acting in accordance with the agreement will be treated as a qualified_intermediary as defined in sec_1_1031_k_-1 of the regulations and will be treated as acquiring and transferring each relinquished_property and each replacement_property for purposes of sec_1031 constructive receipt - proceeds of relinquished_property the agreement between taxpayer and qi provides that taxpayer will have no rights to receive pledge borrow or otherwise obtain the benefits of money or other_property as required by sec_1_1031_k_-1 and i of the regulations proceeds from the sale of relinquished_property are deposited into or to the extent that funds from the sale of the relinquished_property are insufficient to cover the purchase of replacement_property taxpayer transfers funds to cover the amount of the purchases taxpayer is not in actual or constructive receipt of proceeds of sales of relinquished_property that are deposited in transferred to and ultimately transferred to and used to acquire replacement_property all agreements governing the flow of funds limit taxpayer’s ability to actually or constructively receive those funds as required by sec_1_1031_k_-1 and g of the regulations taxpayer’s agreements with and provide that amounts collected from and are deposited into accounts specified by the qi and taxpayer the agreement and provide that qi those funds in the full amount of proceeds from sales of relinquished_property the agreement and also provide that no funds can be without qi approval and all of these agreements restrict as required by sec_1_1031_k_-1 and g of the regulations taxpayer's right to receive pledge borrow or otherwise obtain the benefit of relinquished_property proceeds and earnings thereon held in and prior to the end of the relevant periods described in sec_1_1031_k_-1 constructive receipt - under taxpayer’s like-kind_exchange program all transactions with or are and payments the or are resulting in either or in each type of transaction involving qi receives the full amount of proceeds from the sale of relinquished_property for example the the sale of relinquished_property purchasing under program does not result in actual or constructive receipt of the proceeds by taxpayer in each such sale of relinquished_property qi receives the sales proceeds of relinquished_property in effect the has the amount the this is accomplished thus taxpayer is not in actual or constructive receipt of proceeds of relinquished_property constructive receipt -- program and program under program are for by taxpayer and can simply by in a program sale the does not the property from the and taxpayer with respect to this transaction taxpayer is not in actual or constructive receipt of proceeds of relinquished_property by reason of that results from a program transaction taxpayer is in the business of purchasing are not required to and are free to use the to a is a separate and distinct arm's-length_transaction from the sale of the property and accordingly taxpayer does not actually or constructively receive money or other_property on account of its receipt of the before taxpayer actually receives like-kind replacement_property see 65_tc_6 acq 1976_2_cb_2 program transactions are similar to program transactions except that the proceeds from the sale of the relinquished_property and the accordingly under these facts the is a separate and independent transaction and taxpayer is not in actual or constructive receipt of proceeds of relinquished_property by reason of holding that results from a program transaction accordingly based on your representations and the above analysis we rule as follows property in category is of like_kind with property in category 2b within the meaning of sec_1031 taxpayer’s transfer of each relinquished_property or group of relinquished properties and the corresponding receipt of each related replacement_property or group of replacement properties in accordance with the agreement and as represented in this request for rulings will be treated as a separate and distinct like- kind exchange that qualifies for nonrecognition_of_gain_or_loss for federal_income_tax purposes under sec_1031 each exchange pursuant to the agreement of one or more relinquished properties for one or more replacement properties will qualify for nonrecognition_of_gain_or_loss provided no money or other non-like-kind property is received by taxpayer if taxpayer does receive money or other non-like-kind property in an exchange the gain with respect to the relinquished_property involved in the exchange will be recognized in an amount not in excess of the sum of such money and the fair_market_value of such other_property qi acting in accordance with the agreement will be treated as a qualified_intermediary as defined in sec_1_1031_k_-1 of the regulations and will be treated as acquiring and transferring each relinquished_property and each replacement_property for purposes of sec_1031 pursuant to sec_1_1031_k_-1 and g of the regulations taxpayer will not be in constructive receipt of any of the proceeds from the sale of relinquished_property or any money or other_property held by qi unless and until such amounts or items are actually received by taxpayer ie if replacement_property is not acquired during the identification period and the related sale proceeds are transferred to taxpayer neither nor from the sale of relinquished_property with including results in actual or constructive receipt of any portion of the proceeds by taxpayer where qi receives the full amount of proceeds from the sale of relinquished_property with respect to relinquished_property that is the to the purchaser of the relinquished_property is not part of the transfer of the relinquished_property by taxpayer and therefore taxpayer does not actually or constructively receive money or other_property on account of before taxpayer actually receives like-kind replacement_property no opinion is expressed as to the tax treatment of the proposed transaction under the provisions of any other section of the code or regulations that may be applicable or the tax treatment of any conditions existing at the time of or effects resulting from the transaction described that are not specifically covered in the above ruling in this connection we understand that if a favorable ruling is obtained for this transaction it will serve as a model for subsequent like-kind_exchanges as previously stated no opinion is expressed as to any other transaction that you contemplate a copy of this letter should be attached to the federal_income_tax return for the year in which the transaction in question occurs this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be cited as precedent sincerely yours associate chief_counsel income_tax accounting by _________________________ kelly e alton senior technician reviewer branch
